FILED
                              NOT FOR PUBLICATION                           JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN ESVERILDO GRAMAJO                            No. 12-71115
VASQUEZ; JUAN CARLOS GRAMAJO
CHAVEZ,                                           Agency Nos. A072-125-969
                                                              A076-866-510
               Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 21, 2014**

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

          Juan Esverildo Gramajo Vasquez and Juan Carlos Gramajo Chavez, natives

and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence factual findings. Gonzalez-

Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003). We deny the petition

for review.

      The record does not compel the conclusion that the harm Gramajo Vasquez

suffered or fears in Guatemala was or will be on account of his imputed political

opinion. See Sangha v. INS, 103 F.3d 1482, 1489-91 (9th Cir. 1997); INS v. Elias-

Zacarias, 502 U.S. 478, 481 n.1 (1992) (“[t]o reverse the BIA finding we must find

that the evidence not only supports that conclusion, but compels it”) (emphasis in

original). In the absence of past persecution, Gramajo Vasquez’s humanitarian

asylum claim necessarily fails. See 8 C.F.R. § 1208.13(b)(1)(iii).

      In addition, substantial evidence supports the agency’s finding that even if

Gramajo Vasquez established past persecution, the government rebutted his

presumption of future persecution by establishing changed circumstances in

Guatemala. See Gonzalez-Hernandez, 336 F.3d at 998-1001. The agency

provided a sufficiently individualized analysis of Gramajo Vasquez’s future fear

and did not err in relying on a State Department report. See id. (individualized

analysis of changed conditions in Guatemala rebutted presumption of well-founded


                                          2                                   12-71115
fear based on political opinion); Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th

Cir. 2002) (“Even in the face of a presumption of future persecution, a State

Department report is relevant.”). Accordingly, Gramajo Vasquez’s asylum claim

fails.

         Because Gramajo Vasquez failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Gonzalez-Hernandez, 336 F.3d at 1001 n.5.

         Turning to Gramajo Chavez’s claims, substantial evidence supports the

agency’s finding that even if Gramajo Chavez established past persecution, the

government rebutted his presumption of a well-founded fear of future persecution

by establishing changed circumstances in Guatemala. See id. at 998-1001.

Accordingly, Gramajo Chavez’s asylum claim fails.

         Because Gramajo Chavez failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See id. at 1001 n.5.

         Finally, petitioners did not challenge the agency’s denial of their CAT

claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not supported by argument are deemed waived).

         PETITION FOR REVIEW DENIED.


                                            3                                      12-71115